NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NATHAN J. MACK, DOC #055440,       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-4205
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Nathan J. Mack, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.